Citation Nr: 0606447	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  95-18 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law



ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to 
December 1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1995 decision by the RO in Newark, New 
Jersey, which established service connection for post-
traumatic stress disorder and assigned a 30 percent rating 
effective November 3, 1994.

In February 1997, the Board remanded the case for further 
development.  The case was subsequently returned to the 
Board.

The Board entered a decision on January 30, 2002, which 
denied entitlement to an initial evaluation in excess of 30 
percent for PTSD.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court) and in March 
2004, the Court issued a memorandum decision vacating the 
Board's decision and remanded the claim based on its decision 
in Quartuccio v. Principi, 16 Vet App 183 (2002) (holding 
that the Veteran's Claims Assistance Act of 2000 required 
specific notice to the veteran of what evidence he was 
responsible for obtaining and what evidence VA would 
undertake to obtain).

In June 2005, the Board again remanded the matter for further 
evidentiary development.  The case was subsequently returned 
to the Board.


FINDING OF FACT

The veteran's PTSD is manifested by no more than definite 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal).


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has satisfied the notification requirements of the VCAA.  
The April 1995 statement of the case, May 1996, February 
2001, April 2001, and November 2005 supplemental statements 
of the case, and November 1994, November 2000, September 
2004, August 2005 and October 2005 letters, gave the veteran 
notice of the evidence necessary to substantiate his claim on 
appeal.  

The evidence development letter dated in August 2005, also 
advised the veteran of what evidence he was responsible for 
providing and what evidence VA would undertake to obtain.  
The veteran was not explicitly told to submit all evidence in 
her possession.  The November 2005 supplemental statement of 
the case, however contained the provisions of 38 C.F.R. 
§ 3.159(b), noting that the veteran would be advised to 
submit relevant evidence in his possession.  

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The veteran was not prejudiced by the delayed notice.  He did 
not report or submit additional information or evidence after 
the last VCAA notice.  If he had submitted additional 
evidence substantiating his claim, he would have received the 
same benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).  The veteran has 
reported no relevant treatment, and the record does not 
otherwise suggest that there are relevant records not 
contained in the claims folder.  VA afforded him VA 
examinations in  1994, 1996, 1997 and 2000, and has attempted 
to afford him a more recent examination for which he failed, 
without explanation, to report.  VA has thereby complied with 
its VCAA duties to assist him in the development of the 
claim.

Under the provisions of 38 C.F.R. § 3.655(a),(b) (2005), when 
a claimant fails without good cause to report for necessary 
examinations scheduled in conjunction with an original claim, 
the claim will be decided on the basis of the evidence of 
record.  

In the June 2005 remand and in an October 2005 letter the 
veteran was informed of the importance of appearing for the 
scheduled VA examination as well as the consequences of a 
failure to report.  The November 2005 supplemental statement 
of the case advised the veteran that VA had found that he had 
failed to report for the scheduled examination.  He has not 
argued that he did not receive notice of the scheduled 
examination, and he has offered no explanation for his 
failure to report.  Under these circumstances, VA has no 
further obligation to assist him in the development of his 
claim.

Laws and Regulations

The criteria for evaluation of mental disorders were amended 
during the pendency of the veteran's appeal, effective 
November 7, 1996.  See 61 Fed. Reg. 52700 (Oct. 8, 1996).  

Pursuant to the criteria in effect prior to November 7, 1996, 
a 100 percent rating was provided when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
demonstrably unable to obtain or retain employment.  A 70 
percent rating was provided when there was severe impairment 
in the ability to establish and maintain effective or 
favorable relationships with people; and the ability to 
obtain or retain employment was severely impaired.  A 50 
percent rating contemplated that the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired; by reason of psychoneurotic symptoms 
the reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 30 percent rating contemplated that there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people; the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency, and reliability as to produce 
definite industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

In a precedent opinion dated in November 9, 1993, the VA 
General Counsel concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."   VAOGCPREC 9-93 (O.G.C. Prec 9-93); 59 Fed. 
Reg. 4752 (1994).  The Board is bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(d)(1) (West 
1991).

Under the new criteria, PTSD is evaluated using the General 
Formula for Rating Mental Disorders pursuant to Diagnostic 
Code 9411 of the Schedule.  38 C.F.R. § 4.130 (2005).  Under 
Diagnostic Code 9411, a 30 percent disability evaluation 
requires occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent disability evaluation encompasses disability 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004) 

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the time 
of examination.  38 C.F.R. § 4.126(a) (2005).

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 
1 Vet. App. 308 (1991), that the version most favorable to 
the claimant be applied when there has been a change in 
rating criteria has been overruled to the extent that it 
conflicts with authority established by the Supreme Court and 
United States Court of Appeals for the Federal Circuit); see 
also VAOPGCPREC 7-2003.

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods. 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Bernklau v. Principi, 291 F.3d 795, 
804 (Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377, 1385 
(Fed. Cir. 2002).

Accordingly, the law "precludes an effective date earlier 
than the effective date of the liberalizing...regulation," but 
the Board must, nonetheless, still adjudicate whether a 
claimant "would receive a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation."  DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  Accordingly, the Board has the duty to adjudicate 
the appellant's claim under the old regulation for any period 
prior to the effective date of the new diagnostic codes, as 
well as under the new diagnostic code for the period 
beginning on the effective date of the new provisions.

A liberalizing law will generally be held to have no 
retroactive effects.  VAOPGCPREC 7-2003.  Thus if the veteran 
could receive a more favorable result under the new rating 
criteria it would not have a retroactive effect, and could be 
applied from its effective date.

Therefore, the Board will evaluate the veteran's 
symptomatology pursuant to both the criteria in effect prior 
to November 7, 1996, and the criteria in effect subsequent to 
that date, to determine which may be more favorable to the 
veteran.  The Board finds that neither set of criteria is 
more favorable to the veteran because neither set of criteria 
results in an increased original rating.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).

Factual Background

A December 1994 VA examination shows that the veteran was 
married with four children.  He went to seminary school in 
1975 and was ordained as a pastor in 1983.  He continued to 
experience difficulties developing close relationships and 
maintaining them, which caused significant problems at work.  
He reported that he had been asked to leave position because 
of this.  Sometimes, he left on his own.  He had left about 
ten positions, including positions as a pastor and teacher.

The veteran was currently employed as a teacher at a 
parochial school and had been at that position since 1987.  
He stated that he continued to suffer from emotional 
withdrawal, and that it had been progressive over the past 
few years.  He stated that he felt "depressed a lot, 
withdrawn, irritable."  He did not have much pleasure 
capacity.  He was always alert, avoiding crowds and groups.  
He could not tolerate people being behind him.  He always 
looked for exits in rooms.  He was concerned about excessive 
irritability, stress intolerance, and outbursts of agitation.  
He felt that he could become violent at any time, which he 
feared, so he kept away from people.  He kept firearms for 
protection.

He described impaired sleep patterns.  Five out of seven 
nights he suffered interrupted sleep and night sweats.  About 
once per month he had vivid nightmares of war experiences and 
had to remain awake after.  He also experienced intrusive 
memories with lapses of concentration and activity.  He 
stated that he experienced flashbacks when he encountered 
unexpected loud sounds, which caused him to flinch, duck, and 
look for cover.  He also reacted negatively to the smell of 
burning and the sound of helicopter rotors.  He resented 
authority situations where he was subordinate.  He 
encountered transient sensations of depression with self- 
destructive thoughts.

The objective examination found the veteran alert and 
oriented times three.  He had a conventional appearance.  
Psychomotor activity was reduced.  Speech productions were 
sparse and non-spontaneous.  Voice amplitude was low.  He was 
tense and apprehensive.  His palms were moist.  Affect was 
constricted.  Mood was depressed.  He was evasive in his 
responses.  No disturbance of mental stream, thought, or 
perception was noted.  Memory and concentration were intact.  
Insight was poor.  Judgment was adequate for VA rating 
purposes.  He was judged to be financially competent.  The 
examiner diagnosed PTSD.  "Adaptive function for social and 
vocational activities" was considered to be "poor." 

A February 1996 VA examination shows that the veteran was 
married with four children.  He attended a weekly workshop 
for post-traumatic stress disorder at Pointman Ministries.  
The veteran stated that he continued to experience mental 
distress secondary to post-traumatic stress disorder.  He 
worked as a teacher at a parochial school.  He stated that he 
was an ordained minister and had worked as a pastor from 1978 
to 1986 in Buffalo, New York, but was asked to leave because 
of his progressive withdrawal from involvement with 
communicants.  His discomfort was evidenced when he attended 
funerals and while visiting the terminally ill.  He became 
very passive and withdrawn and was very disturbed in 
situations involving death.

The veteran was socially withdrawn and stated that he feared 
loss and separation.   He had frequently changed jobs and 
residences in the past, having changed residences over twenty 
times since 1971.  He stated that he suffered from persistent 
tension, irritability, anxiety, and feelings of depression.  
He became agitated when provoked.

He suffered from interrupted sleep and restlessness every 
other night.  Combat nightmares occurred.  He suffered from 
intrusive memories and thoughts with lapses of concentration 
and activity.  Waking flashbacks occurred when he encountered 
environmental reminders such as helicopters or aircraft 
noises.  He also experienced lapses of concentration in hot, 
wet weather.  Loud sounds caused excessive startling, 
flinching, and ducking.  He had a persistent sense of 
vulnerability.  He took defensive postures and scanned his 
surroundings.  It was hard sometimes to concentrate on what 
he was doing.

Objective examination found that the veteran was alert and 
oriented times three.  His appearance was conventional.  
Psychomotor activity was reduced.  He was tense.  Speech 
productions were sparse and non-spontaneous.  He tended to be 
vague and evasive in his responses.  Affect was flat and 
constricted.  At times inappropriate smiling was noted.  Mood 
was depressed.  No disturbance of mental stream, thought, or 
perception was noted.  Memory was intact.  Concentration was 
at times impaired.  There was no sign of organic brain 
syndrome.  Insight was poor.   Judgment was adequate for VA 
rating purposes.

The veteran was judged to be financially competent.  The 
examiner diagnosed post-traumatic stress disorder and 
depressive disorder secondary to post-traumatic stress 
disorder.  The examiner assigned a global assessment of 
functioning (GAF) score of 55 due to social withdrawal, 
restlessness, and fear of loss of relationships causing the 
veteran to make frequent changes in residence.  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 
C.F.R. §§ 4.125, 4.130 (2005).

An April 1996 VA medical report shows that the veteran had a 
chronic history of sleep disturbance for three years which he 
attributed to the Persian Gulf War stirring up his memories 
of Vietnam.  He had a history of flashbacks and nightmares 
since a sapper attack in Vietnam.  He reported chronic, mild 
irritability and withdrawn behavior.  He was oriented times 
three.  He was relaxed and cooperative.  He was well dressed 
and appeared younger than stated age.  Speech was reduced.  
Affect was constricted.  Mood was euthymic.  Thought process 
was logical.  There were no ideas of reference, phobias, 
obsessions, or compulsions.   Thought content was dominated 
by the sleep disturbance.  There was no suicidal or homicidal 
ideation.  There were no hallucinations or delusions.

The veteran could subtract serial sevens to 79.  Memory test 
showed that he recalled five of five objects in five minutes.  
Judgment was intact.  Insight was good, and he abstracted a 
glass house proverb.  The examiner diagnosed post-traumatic 
stress disorder and provided a GAF score of 65.

Another April 1996 VA medical report shows that the veteran 
was oriented times three.  His mood was depressed.  He had a 
sad affect.  He worked seven days per week at two jobs.  He 
complained of inability to sleep and said he slept no more 
than three hours per night.  In another April 1996 VA medical 
report, the veteran described his sleep disturbance as due to 
intrusive thoughts about Vietnam.  He employed 
intellectualized defenses to ward off painful emotions.

A May 1996 VA medical report shows that the veteran reported 
some benefit from medication and that sleep time was 
prolonged but that he still had occasional awakening.  
Another May 1996 VA medical report shows that the veteran was 
hypervigilant and seemed to over control his emotions.  He 
was extremely protective of himself and his children and 
avoided feelings of vulnerability.

A June 1996 VA medical report shows that the veteran's sleep 
disturbance continued to be managed by medication.  The 
reasons for his insomnia were reported to be PTSD exacerbated 
by overwork.  An August 1996 VA medical report shows that the 
veteran had no improvement in sleep disturbance.

A September 1996 VA medical report shows that the veteran was 
stable except for a brief exacerbation of sleep disturbance 
which was associated with his return to teaching.  An October 
1996 VA medical report shows that the new school year was 
less stressful than expected and the sleep disturbance was 
improved.  A November 1996 VA medical report shows that the 
veteran's condition was stable.  A December 1996 VA medical 
report shows that the sleep disturbance was controlled with 
medication.  A February 1997 VA medical report shows that the 
sleep disturbance was unchanged and was mostly related to his 
weekend work schedule.  An April 1997 VA medical report shows 
no change in sleep disturbance.

An April 1997 VA field examination shows that the veteran 
visited a VA facility monthly and took Temazepam.  He spoke 
slowly with hesitation and showed a feeling of low self-
esteem.  He was halfway toward a college degree and wanted to 
return to college to study to be a probation officer.  He was 
an ordained minister and had worked for the past nine years 
as a teacher at a Christian school.  He worked part time on 
the weekends as a toll collector.  Until recently he and his 
wife had moved frequently for financial reasons.

The veteran stated that because he and his wife worked full 
time they did not have time to socialize.  Any friendships 
they had were with fellow church members and their 
socialization involved church activities.  They socialized 
with family members in the area.  They lived in a house owned 
by the veteran's mother and paid her rent although she lived 
elsewhere.

The veteran's spouse submitted a statement dated in May 1997 
in which she reported that the veteran found it hard to take 
orders from people which resulted in having a lot of 
different jobs.  He had flashbacks and could not sleep many 
nights.   There was difficulty communicating.  She and the 
children kept things to themselves.

A June 1997 VA examination shows that the veteran again 
reported that he attended a post-traumatic stress disorder 
clinic at a VA facility once per month.  He received 
medications for sleep.  He was still employed as a teacher 
and on the weekends as a toll collector.   He said that he 
was efficient in his duties as a teacher.  He added that he 
related well to his students and worked effectively with 
colleagues.  He stated that although he felt effective in his 
work, he did not enjoy it and planned to return to college.   
He socialized with two close friends, but found it difficult 
to enter into any new relationships.  He stated that he 
bonded well with his family.

The veteran complained of interrupted sleep about three 
nights per week.  He awakened in a state of anxiety and felt 
compelled to check the security of the house.  Once awake, he 
would not return to sleep for the rest of the night.  He 
experienced nightmares of combat about twice per month.  
During the day, he experienced intrusive memories.  He denied 
actual flashbacks.  He stated that the thoughts sometimes 
caused lapses of concentration and would interfere with such 
activities as grading papers or reading.

He reported to work regularly, but stated that he was 
sometimes late due to his sensations of fatigue secondary to 
loss of sleep.  He stated that he felt uncomfortable in 
public places with crowds of people.  He had a sensation of 
vulnerability and was alert for danger.  He tried to keep 
people from moving around behind him.  He did startle 
significantly.  He felt uncomfortable when he encountered 
Asian people and felt the need to withdraw.  He was able and 
willing to assist in the family domestic chores.  He was able 
to read and concentrate on newspapers and books when not day 
dreaming.  He avoided watching violence on television and at 
movies.  He attended church regularly with his family, but 
insisted upon being in the back row.  He participated in a 
veteran's ministry group once per week.

Objective examination found that the veteran was alert and 
oriented times three.  His appearance was "conventional."  
No unusual manners or behaviors were noted.   He appeared to 
be relaxed, friendly, and cooperative.  His affect was 
subdued, but generally appropriate.  Mood was neutral.  No 
disturbance of mental stream, thought, or perception was 
noted.  No delusions, hallucinations, or suicidal ideation 
was noted.  Speech and communication were normal.  Memory and 
concentration were intact.  There were no cognitive deficits.  
Insight was fair.  Judgment was adequate for VA rating 
purposes.  The veteran was judged to be financially 
competent.  The examiner diagnosed post-traumatic stress 
disorder.  The examiner assigned a GAF of 65.

The examiner stated that the veteran had moderate symptoms of 
post-traumatic stress disorder.  He had functioned 
effectively at his job as a teacher for the past nine years.  
He related well to his family.  He participated in family 
activities.  He avoided forming new relationships and had 
anxiety dealing with authority figures.   He described 
himself as passive.  There was some difficulty with 
concentration due to intrusive memories.  Generally, his 
daily function was satisfactory.

A June 1997 VA medical report shows that the veteran's 
condition was stable.  A November 1997 VA medical report 
shows that the veteran found the summer less stressful as he 
was not teaching.  Since the end of September he had needed 
medication for sleep.  An April 1998 VA medical report shows 
that the veteran's working at nights on weekends perpetuated 
his sleep disturbance.  He did not need medication every 
night.  A July 1998 VA medical report shows that the 
veteran's condition was stable.  An October 1999 VA medical 
report shows that medication calmed the veteran without 
drowsiness.

In a statement received in August 1998, the veteran reported 
that for the past three years he had been employed as a part-
time turnpike toll collector, but that this employment was 
"over."  He reported that he remained employed as a teacher, 
but only part-time, and that his family continued to reside 
at his parent's residence.

VA outpatient treatment records dated from October 1999 to 
July 2005 reflect continuing mental health treatment and 
specifically for frequent renewals of sleep medication. 

A December 2000 VA post-traumatic stress disorder examination 
shows that the veteran was taking Nefazodone and Restoril.  
He had never been hospitalized.  He had no history of 
suicidal or assaultive behaviors.  He complained that the 
sounds of helicopters upset him and that he could not stand 
noise.  He could not be in a crowded room.  He chose a seat 
so that he could see all exits.  He could not stand the smell 
of jet fuel.  His sleep was "not very good."  He slept 
about four or five hours per night.  Sometimes he was 
irritable.  Sometimes he had difficulty concentrating.  He 
sometimes had an exaggerated startle response.  He avoided 
military parades and celebrations.  The symptoms had 
fluctuated and got worse during certain times of year, such 
as July Fourth.

The veteran had been working as a school teacher in a private 
school for the past twelve years.  He got along well with co-
workers and bosses, but said that he tried to avoid them as 
much as possible.  He liked working with children because he 
got along with them, but not with adults.  He tried to avoid 
interacting with adults because he did not want to get close 
to them.  He said that he had an inability to get close to 
people.  He had been married for 30 years.  He had three sons 
and a daughter.  His marriage was described as "steady."  
He had a very good relationship with his children.  He went 
to church regularly.

Mental status examination showed that the veteran was dressed 
casually and was cooperative.  Mood was neutral.  Affect was 
appropriate.  Speech was logical, though low in volume.  
There were no perceptual problems.  Thought process and 
content were normal.  There was no suicidal or homicidal 
ideation.  He was oriented to person, place, and time.  His 
memory was two out of three.  He was unable to do serial 
sevens.  His insight and judgment were fair.  He denied 
having any recent stressful life events.  Impulse control was 
good.

The veteran led a fairly isolated social life.  He was close 
to his family, his mother, and his children.  He went to 
church regularly and socialized with some veterans.  He 
functioned steadily in his job without any major problems.  
However, he did not have any friends, and social contacts 
were his immediate family.  The examiner provided a diagnosis 
of post-traumatic stress disorder and found that the symptoms 
of post-traumatic stress disorder had a mild to moderate 
impact on his social and industrial functioning.  The 
examiner provided a GAF of 70 because the veteran was holding 
a job and had meaningful interpersonal relationships.

In May 2005, the veteran's representative submitted a 
statement dated that month from C. L. Riebeling, Ph. D., a 
licensed clinical psychologist.  Dr. Riebeling indicated that 
she had reviewed the veteran's medical records which included 
his claims file.  His primary symptoms were flattened affect, 
intrusive memories, flashbacks, depression, decreased 
motivation, social withdrawal, conflict with authority, and 
chronic insomnia.  The psychologist noted that the veteran 
held a college degree and had served as a pastor and was 
currently employed but she felt he was under employed in his 
current job and noted that even his part-time work was 
stressful.  The veteran reported that he avoided co-workers 
and only went to see them when he needed supplies every three 
weeks.  He explained that he had difficulty with authority 
figures and with taking orders.  The psychologist concluded 
that the veteran's PTSD was more severe than currently rated 
and estimated a current GAF score of 55.

Analysis

The current 30 percent evaluation under the old rating 
criteria contemplates a disability that is "moderately large 
in degree."  VAOPGCPREC 9-93.  The veteran has never been 
given a GAF score reflective of more than moderate symptoms.  
DSM-IV (providing that GAF scores between 60 and 51, reflect 
moderate symptoms; and scores between 61 and 70 reflect some 
moderate symptoms).  With the exception of the December 1994 
examination, there is no evidence that medical professionals 
have ever found the veteran's disability to be more than 
moderate.  Even on the December 1994 examination it was noted 
that the veteran had been employed with the same employer for 
the last seven years, and was maintaining a marital 
relationship without any reported difficulty.  Thus, the 
description of his "social and vocational activity" as 
"poor" does not appear to be supported by the examination 
findings.

Dr. Reibeling has opined that the veteran's disability should 
be rated 50 percent disabling, but she also characterized the 
veteran's disability as moderate and provided a GAF score 
indicative of moderate disability.  Her statement, therefore, 
does not support a rating in excess of 30 percent under the 
old rating criteria.

Because the veteran has received no GAF scores indicative of 
more than moderate disability, most medical professionals 
have found the disability to be no more than moderate, and 
the veteran has maintained successful employment and family 
relationships; the Board finds that the weight of the 
evidence is against an evaluation in excess of 30 percent 
under the old rating criteria at any time since the effective 
date of service connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21 (2005).

Under the old criteria, a higher original evaluation requires 
that the veteran's PTSD result in considerable impairment of 
social and industrial adaptability.  However, none of the 
medical professionals who have examined the veteran since 
November 3, 1994 have found his disability to be more than 
moderately disabling.  

These findings are supported by the fact that the veteran has 
been able to maintain the same employment as a teacher for 
over 12 years, has maintained his marriage for over 30 years, 
and has been able to maintain a close relationship with his 
children and mother.  He has also established social 
relationships with members of his church.  This is not to say 
that the veteran is asymptomatic; however, the evidence does 
not show that he has had more than definite impairment during 
any period since the effective date of service connection, 
November 3, 1994.

In its analysis of appropriate ratings for mental 
disabilities under the new criteria, the Board must analyze 
the evidence as a whole, to include reviewing the GAF scores, 
other symptoms listed in the DSM-IV, and the enumerated 
factors listed in 38 C.F.R. § 4.130, Diagnostic Code 9411, to 
adequately evaluate and assign the appropriate disability 
rating for mental disabilities. See Mauerhan v. Principi, 16 
Vet. App. 436, 443 (2002) (holding that "the rating 
specialist is to consider all symptoms of a claimant 's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV"); see also Sellers v. Principi, 372 F.3d 1318, 1327 
(Fed.Cir.2004) (affirming the Court's holding in Mauerhan, 
supra, that the symptoms listed in the DSM-IV supplement, 
rather than replace, the criteria listed in 38 C.F.R. 
§ 4.130.

Under the new rating criteria a higher original evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); or impaired 
abstract thinking.

On the most recent VA examination the veteran reported that 
he has been able to maintain his employment as a teacher for 
12 years, functioning "steadily" and without major problems.  
This report was consistent with information elicited on the 
examinations since 1994.  

He has reported that he functioned efficiently on the job, 
and related well to his students.  He has remained married 
for 30 years and has been able to maintain relationships with 
church members.

The evidence does not show that PTSD has resulted in reduced 
reliability and productivity occupationally.  Although the 
veteran has left his second job as a toll taker, there is no 
evidence that he left this employment due to PTSD.  
Similarly, while he has at times described his employment as 
a teacher as part-time, there is no evidence that this 
employment is limited by PTSD.  The Board notes that the 
veteran has been able to maintain his employment as a teacher 
despite having less than a college degree.  

There is evidence of social impairment in that the veteran 
reports no close friends and difficulty establishing close 
personal relationships.  However, the 30 percent rating 
criteria contemplate social impairment.

Dr. Riebeling has reported that the veteran has some of the 
symptoms listed under the criteria for a 50 percent rating.  
Since Dr. Rebeling interviewed the veteran only be telephone, 
her ability to observe some of these symptoms, such as a 
flattened affect, would have been limited.  

Dr. Riebeling, like other medical professionals, has not 
reported most of the symptoms listed as examples of a 50 
percent disability.  In this regard, there have been no 
findings of circumstantial, circumlocutory or stereotyped 
speech; panic attacks more than once a week, difficulty 
understanding complex commands; or impaired memory, judgment, 
or abstract thinking.

In any event, the list of symptoms under the criteria for the 
50 percent rating is meant to constitute examples of 
conditions that warrant that rating but is not all inclusive 
or exhaustive.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  

Dr. Riebeling also cited the veteran's frequent job changes 
and moves as evidence of more than occasional or intermittent 
occupational impairment.  However, as she acknowledges, these 
changes occurred prior to the effective date of service 
connection.  She did not comment on, or even note, his 
marriage or his stable employment during the period since the 
effective date of service connection.

Dr. Riebeling also seems to have relied on an inaccurate 
history in finding that the veteran was underemployed.  She 
based her finding of underemployment on the report that he 
had a college degree and had previously been employed as a 
pastor.  As previously noted the veteran had not received a 
college degree.  If the veteran has completed a college 
degree since the last examination, this fact would actually 
constitute evidence of a higher level of functioning than 
previously demonstrated.

As noted earlier, even Dr. Riebeling found the disability to 
be no more than moderate.  The veteran has not reported 
complaints referable to his memory nor is there clinical 
evidence of impaired memory.  The record aside from Dr. 
Riebeling's report does not document flattened affect.  
Although panic attacks were not reported elsewhere in the 
record, this symptom is contemplated in the criteria for a 30 
percent rating.

VA has attempted to confirm whether the veteran has current 
symptomatology that would warrant a higher evaluation.  
Because the veteran did not report for the necessary 
examination, the Board is left to weigh Dr. Riebeling's 
limited observations against a long record of examinations 
and treatment that shows less symptomatology than was 
reported by Dr. Riebeling.

His judgment has been described as adequate, intact, and 
fair.  Therefore, the Board finds that the veteran does not 
suffer from impaired judgment.

The veteran's affect was described as constricted on the 
December 1994 examination, and as flat, constricted, and sad 
in early 1996.  The June 1997 and December 2000 VA 
examination found his affect generally appropriate though the 
May 2005 report described his affect as flattened.  In any 
event, the veteran has not been shown to have an impaired 
affect at any time since the effective date of the new rating 
criteria--November 7, 1996.  As noted above, a higher 
evaluation could not be awarded on the basis of the new 
regulations prior to their effective date.  

Even assuming for the sake of argument that an impaired 
affect was shown after November 7, 1996, the veteran has not 
been shown to have most of the symptoms contemplated for a 
higher evaluation under the new rating criteria.

There has been no allegation of frequent periods of 
hospitalization or of marked interference with employment due 
to PTSD.  Therefore, the Board will not consider referral of 
the claim for consideration of an extraschedular evaluation.  
Shipwash v. Brown, 8 Vet App 218 (1995); 38 C.F.R. § 3.321 
(2005).

Accordingly, the Board finds that the weight of the evidence 
is against an initial rating greater than 30 percent for 
post-traumatic stress disorder for any period since the 
effective date of service connection.  The preponderance of 
the evidence is against the veteran's claim and his claim is 
denied.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996); 4.130, Diagnostic Code 
9411 (2005).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

As the previous discussion should make clear, the Board has 
found that the evidence is against a higher initial 
evaluation for any period since the effective date of service 
connection.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
service-connected PTSD is denied.


____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


